Citation Nr: 0507930	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post three arthroscopic surgical procedures with 
arthroscopic surgical scar including partial medial 
meniscectomy with osteochondritis desiccans, left knee.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
left knee disability.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2004 the veteran testified at a Board hearing 
before the undersigned Veterans' Law Judge.  A transcript of 
that hearing is of record.

The issue of entitlement to service connection for a right 
knee disorder is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by complaints of pain with slight limitation of 
motion; there is no recurrent subluxation or lateral 
instability.

2.  The medical evidence does not reflect that the veteran 
suffers from a low back disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 (2004).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  In December 
2003 the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran of what evidence was necessary to establish 
entitlement, what evidence the veteran needed to provide, and 
what evidence and information VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also asked the veteran to notify VA of any other evidence he 
would like to have considered.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The RO explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that the appellant was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

As for the duty to assist, the Board notes that the claims 
file contains relevant service and VA medical records, 
including a February 2004 VA examination that assessed the 
severity of the veteran's service-connected left knee 
disability.  At the November 2004 Board hearing the veteran 
requested that the record be held open for 30 days in an 
effort to allow him a chance to submit additional medical 
evidence.  No such additional evidence has been received, and 
the veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the increased rating issue on 
appeal.  See 38 U.S.C.A. §§ 5103, 5103A.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his service-connected left knee disability, 
the severity of his left knee is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

I.  Left knee

The veteran was granted service connection for his left knee 
disability in April 2004 and was assigned a 10 percent rating 
that has remained in effect since that time.

Private records dated in July 2003 reflect that the veteran 
underwent an arthroscopy and partial medial meniscectomy of 
the left knee.  Follow up records dated in August 2003 
indicated that the veteran's wounds were healed and the 
veteran was experiencing pain but had good range of motion in 
the left knee.

A VA outpatient treatment record dated in November 2003 
indicates that the veteran complained of left knee pain upon 
walking.  A December 2003 record noted that the veteran 
complained of limited motion of the left knee and was afraid 
that his left knee would give out on him due to pain.  The 
veteran was fitted with a hinged knee brace.

The veteran underwent a VA joints examination in February 
2004.  It was noted that the veteran underwent his third 
arthroscopy in July 2003.  The veteran complained of left 
knee pain that lasted all day; he stated that he used a cane 
and wore a knee brace.  His medications included Lortab and 
Voltaren.  He indicated that he could not stand for more than 
two hours and was unable to lift more than forty pounds.  The 
veteran remarked that he could not run, jump, kneel, or sit 
in a car more than 30 minutes.  Physical examination of the 
left knee revealed no crepitus, warmth, or instability.  It 
was noted that the veteran had well-healed arthroscopic 
surgical portals.  He had flexion from 0 to 115 degrees with 
5/5 motor strength and pain on range of motion testing.  
There was no diminution in the range of motion or strength 
with repetitive testing, and there was no additional 
limitation due to fatigue, weakness, or incoordination.  The 
impression was "status post three arthroscopic surgical 
procedures on his left knee, including a partial medial 
meniscectomy, who has been given the diagnosis of 
osteochondritis desiccans."

At his November 2004 Board hearing, the veteran testified 
that he was no longer able to work at any of the various 
departments at Wal-Mart due to being unable to lift objects 
due to knee pain.  He stated that he longer walked without 
crutches.  He remarked that his knee would often give out on 
him.  He was taking Tramadol three times a day for pain 
relief.

The veteran's left knee disability has been assigned a 10 
percent rating pursuant to Diagnostic Codes 5299-5260.  
Diagnostic Code 5260 provides that limitation of flexion of a 
leg to 45 degrees warrants a 10 percent evaluation, and 
limitation of flexion of a leg to 30 degrees is rated 20 
percent.  Diagnostic Code 5261 provides that limitation of 
extension of a leg to 10 degrees warrants a 10 percent 
evaluation, and limitation of extension of a leg to 15 
degrees is rated 20 percent.  The Board observes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5003, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.

Diagnostic Code 5257 provides that other impairment of the 
knee, recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation if slight.  A 20 percent evaluation 
is for application for moderate impairment, and a 30 percent 
evaluation is warranted for severe impairment.

The Board notes that the veteran would not be entitled to a 
rating in excess of 10 percent based on limitation of flexion 
or extension under Diagnostic Codes 5260 and 5261, as the 
veteran has only demonstrated slight limitation of flexion 
and extension of the left knee during clinical examinations.  
Separate ratings may be assigned for limitation of flexion 
and limitation of flexion, despite the overlap in 
symptomatology.  VAOPGCPREC 9-2004.  In this case, however, 
the veteran does not experience enough limitation of 
extension to warrant a rating separate from that already 
assigned.

As there have been no clinical findings of left knee 
instability or subluxation, rating the veteran under 
Diagnostic Code 5257 is not warranted.  As such, a separate 
disability evaluation for arthritis of the knee in addition 
to the rating for instability under Diagnostic Code 5257 is 
not for application.  See VAOPGCPREC 9-98 (August 14, 1998) 
and VAOPGCPREC 23-97 (July 1, 1997).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
however, there was no diminution in the range of motion or 
strength, and there was no additional limitation due to 
fatigue, weakness, or incoordination that would support a 
rating in excess of 10 percent under the criteria of 
Diagnostic Codes 5003-5010, 5257, 5260, or 5261.

The Board notes that although surgical scars were noted at 
the February 2004 VA examination, they were not been found to 
be tender or painful on objective demonstration, and they 
have not been shown to cover an area or areas exceeding six 
square inches (39 square centimeters) such as to warrant an 
additional evaluation.

As such, the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent at any time during 
the appeal period for the veteran's left knee disability.  
Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his left knee 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
the Board notes that the veteran has attributed some of his 
employment difficulties to his right knee and low back 
disabilities.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

II.  Low back

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran claims that he suffers from a low back 
disability.  When a claim is filed for entitlement to service 
connection, there must be an initial finding of a current 
disability.  The Board observes that there were no back 
complaints noted during service, and the private and VA 
records also reflect no low back disability complaints or 
diagnosis.  The Board notes that a December 2003 VA treatment 
record reflects that the veteran indicated that he had no 
back problems.  With no back disability being present, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back disorder.

III.  Conclusion

In reviewing the foregoing claim, the Board has been 
cognizant of the benefit of the doubt rule.  There is not 
such a state of equipoise of the positive evidence with the 
negative evidence, however, to permit a favorable 
determination.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability is denied.

Entitlement to service connection for a low back disability 
is denied.


REMAND

Based on a review of the record, and the fact that the 
veteran is claiming entitlement to service connection for a 
right knee disability secondary to his service-connected left 
knee disability, the Board finds that the veteran should be 
scheduled for the appropriate VA examination for the purpose 
of addressing his contentions concerning this issue.  38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following: 

1.  The veteran should be scheduled for a 
VA joints examination.  Following 
examination, the examiner should express 
an opinion as to whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that the veteran's right knee 
disability is related to the service-
connected left knee disability.  If no 
such direct causal relationship is 
determined to exist, the examiner must 
express an opinion as to whether the 
service-connected left knee disability 
aggravates the right knee disorder.  The 
examiner should be provided the veteran's 
entire claims file for review.

2.  Following the aforementioned 
development, the issue of service 
connection for a right knee disorder 
should be reviewed on the basis of all 
the evidence.  If the benefit sought is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


